                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CR139

       v.
                                                                  ORDER
PHILIP J. GREGORY,

                     Defendant.


      This matter is before the Court on defendant Philip J. Gregory’s unopposed Motion
to Extend Self-Surrender Date (Filing No. 56).

      IT IS ORDERED:
      1.     Defendant Philip J. Gregory’s Motion to Extend Self-Surrender Date (Filing
             No. 56) is granted;
      2.     Defendant shall report no later than 2:00 p.m. on Monday, September 16,
             2019, to the institution designated by the U.S. Bureau of Prisons; and
      3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
             this district.


      Dated this 11th day of July 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
